Title: From George Washington to James Gildart, 3 April 1761
From: Washington, George
To: Gildart, James



Sir,
Williamsburg 3d April 1761

Several of your favours now lye before me, but the last of Novr 9th I shall particularly take notice of—with astonishment then did I receive the Account of Sales of that Hhd Tobo pr the Everton where only £8.4.1¼ is renderd for it at the sametime that Mr Cary was selling the like Tobo at £17 & 18£ a Hhd. As to the exceptions which for two or three years past you have made to the quality of the Tobacco, give me leave to say Sir ’tis altogether inconsistent—We continue the same management as usual, and the Tobo Consignd you has been made at the same Plantations—by the same hands—and under the same Overseers as that sent Mr Cary—no picking or choosing of Hhds has ever been allowd of, but promiscuously taken for both as the Ships has a demand for it—he never gives less than twelve but generally Sixteen pounds a Hhd ’tis unreasonable therefore to expect I can continue a Corrispondance under such obvious Disadvantages. I am Sir Yr Most Obedt Servt

Go: Washington

